DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022, 01/24/2022, 12/22/2021, 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 29, 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a refrigerant valve” in line 1.  There is improper basis for this limitation in the claim. In other words, applicant is introducing the limitation for the second time and accordingly applicant should distinguish this element from the previously introduced element or amend for proper antecedent basis. Appropriate correction is required. 
Claim 33 recites “at most 20%”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of objective meaningful reference as to how or in what way or distance the seal is compressed 20 percent (i.e. is it compressed 20 percent lengthwise, widthwise, or some other as of yet unclaimed measure?)  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 17, 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rocca (US 2005/0139275); 
Claim(s) 18, 19, 26, 27, 29, 30, 31, 32 is/are rejected (with claims 26, 27, 29 and 30 as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rocca as applied to claim 16 above; 
Claim(s) 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocca as applied to claims 16, 18 and 19 above; 
Claim(s) 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocca as applied to claims 16 above and further in view of Hoefs (US 7465101); 
Claim(s) 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocca as applied to claims 16 above and further in view of Vellett (US 6604391); 
Claim(s) 33 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Rocca as applied to claims 16, 31 above and further in view of Wilshire (US 4219125); 

Rocca discloses in claim 16:  (see at least annotated figure 11 below)

    PNG
    media_image1.png
    762
    1164
    media_image1.png
    Greyscale

An actuator (150/43 figure 11) of a refrigerant valve (the statement “of a refrigerant valve” considered a statement of intended use under MPEP 2114 as the phrase adds no meaningful structural limitation to the body of the claimed apparatus), the actuator comprising a housing (42) having a chamber (inside surface defined by 46) with an opening (at end 50) in an end face (at 1002) of an end section (the section defined by 56) of the housing, the end section having an outer thread (at 55 of 56), a tightening collar (at 30) having a radially inwardly protruding flange (face of 1004 provides a sloped radial flanged return surface…) and an inner thread (at 55 of 30) matching the outer thread, and an anchor ring (at 112) positionable between the tightening collar (of 30) and the end face (1002), wherein the anchor ring is elastically deformable (the ring 112 is a snap ring that elastically deforms in the radial direction so as to snap into place and maintain an immovable axial position per paragraph 0067, 0068)  at least in a radial direction with respect to an axis of the outer thread and in a mounted condition at least partially overlaps the end face and the flange of the tightening collar (i.e. the ring 112 overlaps axially the surface 1002 and the face of 1004), wherein a sealing ring (at 1006) at the end face shows a free side to the axial direction and is compressed by an axial force produced by screwing the tightening collar onto the outer thread (i.e. the free side being the surface that is compressed by the flange face 1004 of 30.)

Rocca discloses in claim 17:  The actuator according to claim 16, wherein valve element driving means (41/43/45/49 and coil spring in 25 act to provide for reciprocal axial valve action of the valve and…) are arranged in, at a front face of and/or around the chamber (the actuator surrounds the inside of the chamber of the housing, the use of and/or considered an alternative grouping under MPEP 2131.) 

Rocca discloses in claim 18:  The actuator according to claim 16, wherein a recess (recessed annular corner at 1008) is arranged in the end face (of the right end face 1004) and the sealing ring is arranged in the recess, the recess having a cross section differing from the cross section of the sealing ring (the seal ring at 1010 is in its deformed shape when subjected to compression by the opposing surfaces 1004 and 1008 to engage the seal as shown, the cross section in the uncompressed state different than that of the cross section of the recess.) 
If it could be persuasively argued at some future unforeseen date that Rocca does not disclose: the sealing ring a circular cross section; Considering Rocca teaches: multiple circular cross section o-rings (at 1012, provided for sealing in a compressed state); it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by the circular o-ring seals of Rocca, for placement in the non circular triangular recess cross section of Rocca, where the circular o-ring cross section may provide when compressed, sealing between surfaces, all for the purpose of sealing in a compressed state, a joint between surfaces. 

Rocca discloses (or in the alternative as modified for the reasons discussed above) in claim 19:  The actuator according to claim 18, wherein in at least one radial position an extension of the cross section of the sealing ring in axial direction is larger than a corresponding extension of the recess at the same position (so as to engage the opposing surface during compression.) 

Rocca discloses (as modified for the reasons discussed above) in claim 20:  The actuator according to claim 19, wherein the sealing ring comprises a circular cross section and the recess comprises a triangular cross section (prior to compression.) 

Rocca discloses in claim 21. The actuator according to claim 16, wherein the recess comprises a volume which is smaller than the volume of the sealing ring (the volume of the corner recess of 1002 is smaller than that of the cross section of the seal 1006 that must extend beyond to engage the surface at 1004 to seal the joint).

Rocca discloses in claim 22:  The actuator according to claim 18, but does not disclose:  the recess is open radially inwardly; although Rocca figure 4 teaches: 

    PNG
    media_image2.png
    780
    1255
    media_image2.png
    Greyscale

a compressed seal ring (at 2008) arranged in a radially inward open recess (of 30) between the end surface and opposed axial surface (of 30), all for the purpose of for example sealing the joint; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a compressed seal ring as taught in figure 4 of Rocca and provide a radially inward open recess as taught in Rocca’s collar 30 of figure 4 for the mounting section of Rocca’s figure 11, and locate the seal between the end surface and opposed axial surface of Rocca’s figure 11 mounting section as modified by Rocca’s figure 4 collar, all for the purpose of for example sealing the joint, so as to limit fluid leakage. 
 
Rocca discloses in claim 23:  The actuator according to claim 16, wherein the anchor ring is in form of a [snap] ring (paragraph 0059); but does not disclose: a spring ring, although Hoefs teaches: a spring ring with outward and inward radially extending protrusions or teeth that provide a cross sectional profile that is zig zagged in both directions (all for the purpose of providing a spring bearing arrangement that is substantially annular in arrangement, and that declines outwardly in radial direction.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the snap ring of Rocca, an annular spring ring as taught in Hoefs, where the spring ring can have an outward and inward radially extending protrusions or teeth that provide a cross sectional profile that is zig zagged in both directions, all for the purpose of providing a spring bearing arrangement that is substantially annular in arrangement, and that declines outwardly in radial direction, and attenuated for example to take up of differential expansion and/or contraction of parts during use of the valve. 

Rocca discloses (as modified for the reasons discussed above) in claim 24:  The actuator according to claim 23, wherein the spring ring comprises a plurality of teeth pointing in a radial direction (as discussed above as modified by Hoefs, the teeth are arranged radially inwards and outwards for the purposes of spring bearing arrangement.) 

Rocca discloses (as modified for the reasons discussed above) in claim 25:  The actuator according to claim 16, but does not disclose: the tightening collar comprises an unscrew protection (i.e. a rotational lock); but Vellett teaches: a rotational lock (i.e. a lock assembly 11 figure 1 to provide for a fixed rotational position, and resist unwanted positional movement between the fixed bodies; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Rocca, a rotational lock as taught in Vellett, where a lock assembly can be arranged for Rocca so as to prevent unwanted rotational movement of the fixed bodies as taught in Vellett. 

Rocca discloses in claim 26:  A valve arrangement comprising a refrigerant valve (as indicated above taken as a SOU) having a connection geometry (at 35) to which an actuator according to claim 16 is mounted (via 30/42 connection), wherein the connection geometry comprises a mounting section (at 1014) having a diameter larger than the diameter of the opening (diameter of 1014 is larger than that of the opening 50), smaller than the diameter of the end face (i.e. diameter of 1014 is smaller than that of end face at 1002), and smaller than an inner diameter of the tightening collar (30 as seen in figure 11 where 1014 is inset there of), wherein the mounting section comprises a radial protrusion (the annular groove defines forward and distal bodily protrusions of 1014 which engage the anchor ring 112) behind which the anchor ring engages, wherein [a surface to surface face] ring [is formed] between the mounting section and the end face [when the two are] compressed [together] by an axial force produced by screwing the tightening collar onto the outer thread; but Rocca figure 11 does not disclose: a compressed sealing ring between the two surfaces of the end face and the mounting section; although Rocca figure 4 teaches: a compressed seal ring (at 2008) arranged in a radially inward open recess (of 30) between the end surface and opposed axial surface (of 30), all for the purpose of for example sealing the joint; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a compressed seal ring as taught in figure 4 of Rocca and provide a radially inward open recess as taught in Rocca’s collar 30 of figure 4 for the mounting section of Rocca’s figure 11, and locate the seal between the end surface and opposed axial surface of Rocca’s figure 11 mounting section as modified by Rocca’s figure 4 collar, all for the purpose of for example sealing the joint, so as to limit fluid leakage. 

Rocca discloses (as modified for the reasons discussed above) in claim 27:  The valve arrangement according to claim 26, wherein the end face rests against the mounting section (as modified for the reasons discussed above.) 

Rocca discloses in claim 28:  The valve arrangement according to claim 25, wherein the mounting section comprises an axial protrusion (at 1016) having an outer diameter matching an inner diameter of the opening (at that of 56.) 

Rocca discloses (as modified for the reasons discussed above) in claim 29:  The valve arrangement according to claim 26, wherein the refrigerant valve comprises a drive section (45) protruding into the chamber.

Rocca discloses (as modified for the reasons discussed above) in claim 30:  The valve arrangement according to claim 26, wherein the anchor ring has a radial extension which is smaller than a difference between a diameter of the inner thread and an outer diameter of the mounting section (i.e. the inner radial dimension of the anchor ring 112 is smaller than both the thread and the outer diameter of the mounting section 1014.) 

Rocca discloses in claim 31: [An apparatus formed via…] A method for mounting an actuator (150/43 figure 11) of a refrigerant valve (i.e. the statement “of a refrigerant valve” considered a statement of intended use under MPEP 2114 as the phrase adds no meaningful structural limitation to the body of the claimed method) to the refrigerant valve, wherein a mounting section (at 1014) of the refrigerant valve is inserted into an opening (at 50) of a chamber (46) in an end section (the section defined by 56) of the actuator, the end section being provided with an outer thread (at 55), and the actuator and the refrigerant valve are connected, wherein a tightening collar (at 30) having a radially inwardly protruding flange (face of 1004 provides a sloped radial flanged return surface…) and an inner diameter larger than an outer diameter of the mounting section (as shown where 1014 is inset of 30) is screwed onto the outer thread (i.e. 30 and 56 are threadedly joined), wherein prior to screwing the tightening collar onto the outer thread the tightening collar is placed around the mounting section (i.e. 30 slides over that of 1014) and an elastically deformable anchor ring (at 112) overlapping in a mounted condition at least partly an end face (at 1002) of the end section (56) and the flange of the tightening collar is arranged behind a radial protrusion of the mounting section (i.e. the mounting section annular groove defines radial protrusions that hold forward and distally the anchor ring in place), wherein a sealing ring (at 1006) is placed between the [collar] and the end face, wherein the sealing ring is axially compressed during mounting; but Rocca figure 11 does not disclose: a compressed sealing ring between the two surfaces of the end face and the mounting sectoin; although Rocca figure 4 teaches: a compressed seal ring (at 2008) arranged in a radially inward open recess (of 30) between the end surface and opposed axial surface (of 30), all for the purpose of for example sealing the joint; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a compressed seal ring as taught in figure 4 of Rocca and provide a radially inward open recess as taught in Rocca’s collar 30 of figure 4 for the mounting section of Rocca’s figure 11, and locate the seal between the end surface and opposed axial surface of Rocca’s figure 11 mounting section as modified by Rocca’s figure 4 collar, all for the purpose of for example sealing the joint, so as to limit fluid leakage. 

Rocca discloses in claim 32:  The method according to claim 31, wherein the anchor ring is radially expanded before placing it around the mounting section (the ring 112 is a snap ring that must be expanded to snap into position.) 

Rocca discloses in claim 33:  The method according to claim 31, wherein the sealing ring is compressed during mounting (as far as it may be understood, the seal o-ring 1006 is compressed a certain percentage from its original shape so as to effectively seal, while the volume remains the same, the compression appears to lengthen and shorten the surface area in the axial and radial directions); but Rocca does not explicitly disclose, although Wiltshire teaches: the sealing ring compressed at most by 20% (Col 9 line 55-57, the compression of at least 20 percent applied to ensure a tight joint/seal); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Wiltshire, compress the seal of Rocca by 20 percent, for the purpose of ensuring a tight seal as taught in Wiltshire. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753